DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: US Patent Application filed on 9/22/2020.
• Claims 1-9 are currently pending. 

Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 9/22/2020 and 11/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon Kim (NPL, Convolutional Neural Network for Sentence Classification)
Regarding claim 1, Kim discloses a vectorization device that generates a vector according to a text, comprising: an inputter that acquires a text (word vectors, page 3); a memory that stores vectorization information indicating correspondence between a text and a vector (texts and vectors, pages 1, 3-4) and a processor that generates 

Regarding claim 2, Kim further discloses the vectorization device according to claim 1, wherein the vectorization information is defined by a plurality of vocabulary elements corresponding to the plurality of vector components (vector components, pages 3-4) in the generated vector, the vocabulary element is classified into a number of classes (see table on page 3), the number corresponding to the cycle, and the vectorization information sets the order to arrange the vocabulary elements with each of the classes repeated per the cycle. 

Regarding claim 3, Kim further discloses the vectorization device according to claim 2, wherein each vector component in a vector corresponding to the text indicates a score (scores, page 4) or each of the vocabulary elements. 

Regarding claim 4, Kim further discloses  the vectorization device according to claim 2, wherein the classes indicate classification (classification “static/non-static”, page 5) of the vocabulary elements based on linguistic meaning. 

Regarding claim 5, Kim further discloses the vectorization device according to claim 1, wherein the text includes at least one of a character, a word (words, pages 3-4), a phrase, a sentence, and a document. 

Regarding claim 6, Kim further discloses the vectorization device according to claim 1, wherein the processor executes language processing by a convolutional neural network(CNN, pages 1, 3-4) based on the generated vector, the convolutional neural network having a filter and a stride width (parameters setting, pages 3-4) according to the cycle. 

Regarding claim 7, Kim further discloses the vectorization device according to claim 6, wherein the convolutional neural network includes: a first convolutional layer (convolution layers, Introduction, page 1) that calculates convolution based on the filter and the stride width, the filter 

Regarding claims 8-9 recite limitations that are similar and in the same scope of invention as to those in claims 1-7 above and/or combination thereof; therefore, claims 8-9 are rejected for the same rejection rationale/basis as described in claims 1-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439.  The examiner can normally be reached on M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.